             Case 1:17-cr-00262-LGS Document 614 Filed 05/14/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
UNITED STATES OF AMERICA
                                                            Order of Restitution
                 v.

ALI JAVIDNEZHAD,

            Defendant.                                      17 Cr. 262 (LGS)
__________________________________

        Upon the application of the United States of America, by its attorney, Geoffrey S.

Berman, United States Attorney for the Southern District of New York, Andrew Thomas,

Assistant United States Attorney, of counsel; the presentence report; the Defendant’s conviction

on Count One of the above Indictment; and all other proceedings in this case, it is hereby

ORDERED that:


        1.       Amount of Restitution

        ALI JAVIDNEZHAD, the Defendant, shall pay restitution in the total amount of

$1,660,609 pursuant to 18 U.S.C. § 3663A (MVRA), to the victim of the offense charged in Count

One. The name and address of the victim are set forth in the Schedule of Victims, attached hereto

as Schedule A. Upon advice by the United States Attorney’s Office of a change of address of the

victim, the Clerk of the Court is authorized to send payments to the new address without further

order of this Court.

        Restitution is joint and several with the following defendants in Case No. 17 Cr. 262

(LGS): Gary Sezanayev, Manashe Sezanayev, Imanil Muratov, and Albert Foozailov.

        2.       Schedule of Payments

        Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected


2020.01.09
         Case 1:17-cr-00262-LGS Document 614 Filed 05/14/20 Page 2 of 4



earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(1) and (2). The Defendant shall commence monthly installment payments in an amount

equal to 10% percent of the Defendant’s gross income, payable on the 1st of each month, beginning

on July 1, 2020.

               3.      Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his/her name and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk’s Office. Any cash payments

shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For

payments by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

       4.      Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise



                                                 2
          Case 1:17-cr-00262-LGS Document 614 Filed 05/14/20 Page 3 of 4



learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.      Restitution Liability

        The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.


        6.      Sealing

        Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

        AGREED AND CONSENTED TO:

        GEOFFREY S. BERMAN
        United States Attorney for the
        Southern District of New York

        By: ___________________________                                  5/12/2020
        Andrew Thomas                                                    DATE
        One Saint Andrew’s Plaza
        New York, NY 10007
        Tel.: (212) 637-2106                               So Ordered.

                                                           Dated: May 14, 2020
                                                           New York, New York

                                                    3
      Case 1:17-cr-00262-LGS Document 614 Filed 05/14/20 Page 4 of 4



1\LI .IA VIDNEZ I IAO          l
                    .\ I       i
                                                0 '·,   \ ·.,/ . ,..;'I {...,.
By:                 ~~I J
Al i .lavidnezhad          1                   DATE




B,
G~ry
           ~Ll,
       r-, :rrclsq.°' '-'-"'
                                               c~1~)j
                                               DATE
40 Exchange Place. 18th Floor
New York. Ne\\' York I 0005
Tel: (212) 822- 1434
Fax:(212)482-1303



SO ORDERED:




HONORABLE LORNA G. SCHOFI ELD                  DATE
UN ITED STATES DISTRICT JUDGE




                                   -I
